The trial court did not err in submitting this case to the jury as a case of strict liability. R.C. 951.02 defines the prohibited conduct and, as to the cows being on "the premises of another," R.C. 951.10 fixes the consequences. *Page 6 
The Supreme Court recognized the distinction:
"* * * R.C. 951.10 addresses `damages caused by such animalupon the premises of another.' (Emphasis added.) Assumingarguendo that such section provides for a strict liability standard, its application would be limited to damages occurring upon the premises of another. It has no application to damages caused by the presence of the animal upon a public highway. Finally, the imposition of strict liability in the case subjudice would conflict directly with the plain language of R.C.951.02 that `[t]he running at large of any such animal in or upon any of the places mentioned in this section is prima-facie evidence that it is running at large in violation of this section.' The `places mentioned' in R.C. 951.02 include `the public road, highway, street, lane, or alley * * *.' Thus, in contrast to the language of R.C. 951.10 pertaining to animals which trespass upon the premises of another, R.C. 951.02 creates a rebuttable presumption of negligence when an animal is at large and upon a public thoroughfare." Burnett v. Rice (1988), 39 Ohio St. 3d 44,46, 529 N.E.2d 203, 205-206.
I would conclude that the legislature has created the kind of specific requirement or duty contemplated in Reed v. Molnar
(1981), 67 Ohio St. 2d 76, 21 Ohio Op. 3d 48, 423 N.E.2d 140, andBurnett, supra, as to animals running at large upon the premisesof another.
R.C. 951.10 provides:
"The owner or keeper of an animal described in sections 951.01
to 951.02 of the Revised Code, who permits it to run at large in violation of either of such sections, is liable for all damagescaused by such animal upon the premises of another without reference to the fence which may enclose such premises." (Emphasis added.)